DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 19-24 are objected to because of the following informalities:  Claims 19-24 recite “the metal complex”. Applicants are advised to amend this phrase to recite “the at least one metal complex”. Appropriate correction is required.

Claims 25-28 are objected to because of the following informalities:  Claims 25-28 recite “the organic layer”. Applicants are advised to amend this phrase to recite “the at least one organic layer”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 19 recites “at least one metal complex having a tridentate- or higher polydentate-chain structure ligand” which renders the scope of the claim indefinite given that Formula (9) in the claims recites a metal complex with a tetradentate ligand (when n A1) and a pentadentate to octadentate ligand (when nA1 is 1 to 4). Accordingly, it is unclear how one obtain a tridentate ligand based on the formula recited in the claim or one obtains a ligand that is greater than octadentate ligand based on formula (9) as recited in claim 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 13-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,732,606 (U.S. ‘606).

Claim 1 of U.S. ‘606 recites a compound with the structure:

    PNG
    media_image1.png
    309
    341
    media_image1.png
    Greyscale
,
corresponding to the compound recited in instant claim 13, where the recited group MA1 is Pt; the recited groups QA1 and QA2 are pyridine, the recited groups RA1 and RA2 link to form benzene; the recited groups RA3 and RA4 link to form benzene, the recited groups YA1, YA2, and YA3 are single bonds or linking groups and the recited integer nA1 is zero (0).
Furthermore, it is noted that:
Claim 1 of U.S. ‘606 recites subject matter encompassed by instant claim 14.
Claim 1 of U.S. ‘606 recites subject matter encompassed by instant claim 15.
Claim 1 of U.S. ‘606 recites subject matter encompassed by instant claim 16.
Claim 1 of U.S. ‘606 recites subject matter encompassed by instant claim 17.
Claim 1 of U.S. ‘606 recites subject matter encompassed by instant claim 18.

Claims 13-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,569,692 (U.S. ‘692).



    PNG
    media_image2.png
    266
    281
    media_image2.png
    Greyscale
.
This compound corresponds to the compound recited in instant claim 13, where the recited group MA1 is Pt; the recited groups QA1 and QA2 are pyridine, the recited groups RA1 and RA2 link to form benzene; the recited groups RA3 and RA4 link to form benzene, the recited group YA1 is an alkylene linking group, the recited groups YA2 and YA3 are single bonds, and the recited integer nA1 is zero (0).
Furthermore, it is noted that:
Claim 1 of U.S. ‘692 recites subject matter encompassed by instant claim 14.
Claim 1 of U.S. ‘692 recites subject matter encompassed by instant claim 15.
Claim 1 of U.S. ‘692 recites subject matter encompassed by instant claim 16.
Claim 1 of U.S. ‘692 recites subject matter encompassed by instant claim 17.
Claim 1 of U.S. ‘692 recites subject matter encompassed by instant claim 18.

Claims 13-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,187,729 (U.S. ‘729).



    PNG
    media_image3.png
    339
    360
    media_image3.png
    Greyscale

corresponding to the compound recited in instant claim 13, where the recited group MA1 is Pt; the recited groups QA1 and QA2 are pyridine, the recited groups RA1 and RA2 link to form a pyridine ring; the recited groups RA3 and RA4 link to form a pyridine ring, the recited group YA1 is a single bond or a divalent linking group, the recited groups YA2 and YA3 are single bonds or linking groups, and the recited integer nA1 is zero (0).
Furthermore, it is noted that:
Claim 1 of U.S. ‘729 recites subject matter encompassed by instant claim 14.
Claim 1 of U.S. ‘729 recites subject matter encompassed by instant claim 15.
Claim 1 of U.S. ‘729 recites subject matter encompassed by instant claim 16.
Claim 1 of U.S. ‘729 recites subject matter encompassed by instant claim 17.
Claim 1 of U.S. ‘729 recites subject matter encompassed by instant claim 18.

Claims 13-24 and 28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 8,202,631 (U.S. ‘631).

Claims 1 and 3 of U.S. ‘631 recite a compound with the structure:

    PNG
    media_image4.png
    302
    314
    media_image4.png
    Greyscale

corresponding to the compound recited in instant claim 13, where the recited group MA1 is Pt; the recited groups QA1 and QA2 are pyridine, the recited groups RA1 and RA2 link to form benzene; the recited groups RA3 and RA4 link to form benzene, the recited groups YA1, YA2 and YA3 are single bonds or linking groups, and the recited integer nA1 is zero (0).
Furthermore, it is noted that:
Claim 3 of U.S. ‘631 recites subject matter encompassed by instant claim 14.
Claim 3 of U.S. ‘631 recites subject matter encompassed by instant claim 15.
Claim 3 of U.S. ‘631 recites subject matter encompassed by instant claim 16.
Claim 3 of U.S. ‘631 recites subject matter encompassed by instant claim 17.
Claim 3 of U.S. ‘631 recites subject matter encompassed by instant claim 18.



    PNG
    media_image4.png
    302
    314
    media_image4.png
    Greyscale
,
corresponding to the compound recited in instant claim 19, where the recited group MA1 is Pt; the recited groups QA1 and QA2 are pyridine, the recited groups RA1 and RA2 link to form benzene; the recited groups RA3 and RA4 link to form benzene, the recited groups YA1, YA2 and YA3 are single bonds or linking groups, and the recited integer nA1 is zero (0).
Furthermore, it is noted that:
	Claim 3 of U.S. ‘631 recites subject matter encompassed by instant claim 20.
	Claim 3 of U.S. ‘631 recites subject matter encompassed by instant claim 21.
Claim 3 of U.S. ‘631 recites subject matter encompassed by instant claim 22.
	Claim 3 of U.S. ‘631 recites subject matter encompassed by instant claim 23.
	Claim 3 of U.S. ‘631 recites subject matter encompassed by instant claim 24.
	Claim 5 of U.S. ‘631 recites subject matter encompassed by instant claim 28.

Claims 13-14, 17-20, and 22-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,211,553 (U.S. ‘553).

Claims 1 of U.S. ‘553 recites a compound with the structure:

    PNG
    media_image5.png
    239
    358
    media_image5.png
    Greyscale
,
corresponding to the compound recited in instant claim 13, where the recited group MA1 is Pt; the recited groups QA1 and QA2 form nitrogen containing heterocycles, the recited groups RA1 and RA2 link to form benzene or pyridine rings; the recited groups RA3 and RA4 link to form a benzene or pyridine ring, the recited group YA1 is a linking group, the recited groups YA2 and YA3are single bonds, and the recited integer nA1 is zero (0).
Furthermore, it is noted that:
Claim 1 of U.S. ‘553 recites subject matter encompassed by instant claim 14.
Claim 1 of U.S. ‘553 recites subject matter encompassed by instant claim 17.
Claim 1 of U.S. ‘553 recites subject matter encompassed by instant claim 18.



    PNG
    media_image5.png
    239
    358
    media_image5.png
    Greyscale
,
corresponding to the compound recited in instant claim 19, where the recited group MA1 is Pt; the recited groups QA1 and QA2 form nitrogen containing heterocycles, the recited groups RA1 and RA2 link to form benzene or pyridine rings; the recited groups RA3 and RA4 link to form a benzene or pyridine ring, the recited group YA1 is a linking group, the recited groups YA2 and YA3are single bonds, and the recited integer nA1 is zero (0).
Furthermore, it is noted that:
Claim 1 of U.S. ‘553 recites subject matter encompassed by instant claim 20.
Claim 1 of U.S. ‘553 recites subject matter encompassed by instant claim 22.
Claim 1 of U.S. ‘553 recites subject matter encompassed by instant claim 23.
Claim 1 of U.S. ‘553 recites subject matter encompassed by instant claim 24.
Claim 3 of U.S. ‘553 recites subject matter encompassed by instant claim 25.
Claim 4 of U.S. ‘553 recites subject matter encompassed by instant claim 26.
Claim 5 of U.S. ‘553 recites subject matter encompassed by instant claim 27.


Claims 13-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-5, and 16 of U.S. Patent No. 8,217,392 (U.S. ‘392).

Claims 1 and 4-5 of U.S. ‘392 recite a compound with the structure:

    PNG
    media_image6.png
    322
    339
    media_image6.png
    Greyscale
,
corresponding to the compound recited in instant claim 13, where the recited group MA1 is Pt; the recited groups QA1 and QA2 are pyridine, the recited groups RA1 and RA2 link to form a pyridine ring; the recited groups RA3 and RA4 link to form a pyridine ring, the recited group YA1 is an alkylene linking group, the recited groups YA2 and YA3are single bonds, and the recited integer nA1 is zero (0).
Furthermore, it is noted that:
Claim 5 of U.S. ‘392 recites subject matter encompassed by instant claim 14.
Claim 5 of U.S. ‘392 recites subject matter encompassed by instant claim 15.

Claim 5 of U.S. ‘392 recites subject matter encompassed by instant claim 17.
Claim 5 of U.S. ‘392 recites subject matter encompassed by instant claim 18.

Claims 1 and 4-5 of U.S. ‘392 recite an organic electroluminescent device comprising a pair of electrodes and an organic layer including a light emitting layer disposed between the electrodes, identical to the recited in instant claim 19. The light emitting layer comprises compound with the structure:

    PNG
    media_image6.png
    322
    339
    media_image6.png
    Greyscale

corresponding to the compound recited in instant claim 13, where the recited group MA1 is Pt; the recited groups QA1 and QA2 are pyridine, the recited groups RA1 and RA2 link to form a pyridine ring; the recited groups RA3 and RA4 link to form a pyridine ring, the recited group YA1 is an alkylene linking group, the recited groups YA2 and YA3are single bonds, and the recited integer nA1 is zero (0).
Furthermore, it is noted that:

Claim 5 of U.S. ‘392 recites subject matter encompassed by instant claim 21.
Claim 5 of U.S. ‘392 recites subject matter encompassed by instant claim 22.
Claim 5 of U.S. ‘392 recites subject matter encompassed by instant claim 23.
Claim 5 of U.S. ‘392 recites subject matter encompassed by instant claim 24.
Claim 16 of U.S. ‘392 recites subject matter encompassed by instant claim 25.

Claims 13-24 and 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 and 11 of U.S. Patent No. 8,337,999 (U.S. ‘999).

Claims 1 and 11 of U.S. ‘999 recite a compound with the structure:

    PNG
    media_image7.png
    242
    306
    media_image7.png
    Greyscale
,
corresponding to the compound recited in instant claim 19, where the recited group MA1 is Pt; the recited groups QA1 and QA2 are pyridine, the recited groups RA1 and RA2 link to form benzene; the recited groups RA3 and RA4 link to form benzene, the recited groups YA1 is an alkylene linking groups, the recited groups YA2 and YA3 are single bonds, and the recited integer nA1 is zero (0).
Furthermore, it is noted that:

	Claim 11 of U.S. ‘999 recites subject matter encompassed by instant claim 15.
Claim 11 of U.S. ‘999 recites subject matter encompassed by instant claim 16.
Claim 11 of U.S. ‘999 recites subject matter encompassed by instant claim 17.
Claim 11 of U.S. ‘999 recites subject matter encompassed by instant claim 18.

Claims 1 and 11 of U.S. ‘999 recite an organic electroluminescent device comprising a pair of electrodes and an organic layer including a light emitting layer disposed between the electrodes, identical to the recited in instant claim 19. The light emitting layer comprises compound with the structure:

    PNG
    media_image7.png
    242
    306
    media_image7.png
    Greyscale
,
corresponding to the compound recited in instant claim 19, where the recited group MA1 is Pt; the recited groups QA1 and QA2 are pyridine, the recited groups RA1 and RA2 link to form benzene; the recited groups RA3 and RA4 link to form benzene, the recited group YA1 is an alkylene linking group, the recited groups YA2 and YA3 are single bonds, and the recited integer nA1 is zero (0).
Furthermore, it is noted that:
Claim 11 of U.S. ‘999 recites subject matter encompassed by instant claim 20.

Claim 11 of U.S. ‘999 recites subject matter encompassed by instant claim 22.
Claim 11 of U.S. ‘999 recites subject matter encompassed by instant claim 23.
Claim 11 of U.S. ‘999 recites subject matter encompassed by instant claim 24.
Claim 1 of U.S. ‘999 recites subject matter encompassed by instant claim 26.

Claims 13-14 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 8,426,042 (U.S. ‘042).

Claims 1 and 15 of U.S. ‘042 recite a compound with the structure:

    PNG
    media_image8.png
    347
    331
    media_image8.png
    Greyscale
,
where Z23 and Z24 are benzene rings; L21 is a single bond or a dilvalent linking group; Z21 and Z22 are 6-membered nitrogen containing rings; X22 and X23 are C. This compound corresponds to the compound recited in instant claim 13, where the recited group MA1 is Pt; the recited groups QA1 and QA2 are nitrogen containing heterocycles, the recited groups RA1 and RA2 link to form benzene; A3 and RA4 link to form benzene, the recited group YA1, YA2, and YA3 are single bonds, and the recited integer nA1 is zero (0).
Furthermore, it is noted that:
Claim 9 of U.S. ‘042 recites subject matter encompassed by instant claim 14.
Claim 9 of U.S. ‘042 recites subject matter encompassed by instant claim 17.
Claim 9 of U.S. ‘042 recites subject matter encompassed by instant claim 18.

Claims 13-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 8,945,725 (U.S. ‘725).

Claims 1 and 15 of U.S. ‘725 recite a compound with the structure:

    PNG
    media_image9.png
    358
    489
    media_image9.png
    Greyscale
,
where B161 to B165 are C and E161 is a divalent alkylene linking group. This compound corresponds to the compound recited in instant claim 13, where the recited group MA1 is Pt; the recited groups QA1 and QA2 are pyridine, the recited groups RA1 and RA2 link to form benzene; the recited groups RA3 and RA4 link to form benzene, the recited group YA1 is an alkylene linking group, the recited groups YA2 and YA3 are single bonds, and the recited integer nA1 is zero (0).

Claim 15 of U.S. ‘725 recites subject matter encompassed by instant claim 14.
Claim 15 of U.S. ‘725 recites subject matter encompassed by instant claim 15.
Claim 15 of U.S. ‘725 recites subject matter encompassed by instant claim 17.
Claim 15 of U.S. ‘725 recites subject matter encompassed by instant claim 18.

Claims 1 and 15 of U.S. ‘725 recite an organic electroluminescent device comprising a pair of electrodes and an organic layer including a light emitting layer disposed between the electrodes, identical to the recited in instant claim 19. The light emitting layer comprises a compound with the structure:

    PNG
    media_image9.png
    358
    489
    media_image9.png
    Greyscale
,
where B161 to B1655 are C and E161 is a divalent alkylene linking group. This compound corresponds to the compound recited in instant claim 19, where the recited group MA1 is Pt; the recited groups QA1 and QA2 are pyridine, the recited groups RA1 and RA2 link to form benzene; the recited groups RA3 and RA4 link to form benzene, the recited group YA1 is an alkylene linking group, the recited groups YA2 and YA3 are single bonds, and the recited integer nA1 is zero (0).
Furthermore, it is noted that:

Claim 15 of U.S. ‘725 recites subject matter encompassed by instant claim 21.
Claim 15 of U.S. ‘725 recites subject matter encompassed by instant claim 22.
Claim 15 of U.S. ‘725 recites subject matter encompassed by instant claim 23.
Claim 15 of U.S. ‘725 recites subject matter encompassed by instant claim 24.

Claims 13-15, 17-21, and 23-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9-10 of U.S. Patent No. 9,340,728 (U.S. ‘728).

Claims 1 and 9-10 of U.S. ‘728 recite a compound with the structure:

    PNG
    media_image10.png
    308
    241
    media_image10.png
    Greyscale
,
corresponding to the compound recited in instant claim 13, where the recited group MA1 is Pt; the recited groups QA1 and QA2 are nitrogen containing aromatic heterocyclic groups, the recited groups RA1 and RA2 link to form benzene; the recited groups RA3 and RA4 link to form benzene, the recited group YA1 is a single bond or a divalent lining group, the recited groups YA2 and YA3 are single bonds, and the recited integer nA1 is zero (0).
Furthermore, it is noted that:

Claim 10 of U.S. ‘728 recites subject matter encompassed by instant claim 15.
Claim 10 of U.S. ‘728 recites subject matter encompassed by instant claim 17.
Claim 10 of U.S. ‘728 recites subject matter encompassed by instant claim 18.

Claims 1 and 9-10 of U.S. ‘728 recite an organic electroluminescent device comprising a pair of electrodes and an organic layer including a light emitting layer disposed between the electrodes, identical to the recited in instant claim 19. The light emitting layer comprises a compound with the structure:

    PNG
    media_image10.png
    308
    241
    media_image10.png
    Greyscale
,
corresponding to the compound recited in instant claim 19, where the recited group MA1 is Pt; the recited groups QA1 and QA2 are nitrogen containing aromatic heterocyclic groups, the recited groups RA1 and RA2 link to form benzene; the recited groups RA3 and RA4 link to form benzene, the recited group YA1 is a single bond or a divalent lining group, the recited groups YA2 and YA3 are single bonds, and the recited integer nA1 is zero (0).
Furthermore, it is noted that:
Claim 10 of U.S. ‘728 recites subject matter encompassed by instant claim 20.
Claim 10 of U.S. ‘728 recites subject matter encompassed by instant claim 21.
Claim 10 of U.S. ‘728 recites subject matter encompassed by instant claim 23.


Claims 13-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-17 of U.S. Patent No. 10,396,299 (U.S. ‘299).

Claims 16-17 of U.S. ‘299 recite a compound with the structure:

    PNG
    media_image11.png
    293
    327
    media_image11.png
    Greyscale
,
where Y61 is a single bond, Y62 and Y63 are single bonds, M61 is metal ion, Z61-Z68 are C or N, n61 is 0 to 4, Q61 and Q62 are pyridine rings. Accordingly, claim 17 of U.S. ‘299 recites a compound corresponding to the compound recited in instant claim 13, where the recited group MA1 is a metal; the recited groups QA1 and QA2 are pyridine, the recited groups RA1 and RA2 link to form benzene; the recited groups RA3 and RA4 link to form benzene, the recited groups YA1, YA2 and YA3 are single bonds, and the recited integer nA1 is zero (0) to four (4).
Furthermore, it is noted that:
Claim 17 of U.S. ‘299 recites subject matter encompassed by instant claim 14.
Claim 17 of U.S. ‘299 recites subject matter encompassed by instant claim 15.

Claim 17 of U.S. ‘299 recites subject matter encompassed by instant claim 17.
		Claim 17 of U.S. ‘299 recites subject matter encompassed by instant claim 18.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ma et al (US 2005/0170206). It is noted that in the parent application 15/825,566, this reference was cited in Page 12 of the non-final action mailed on 5/17/20218. The present application claims foreign priority benefits of two applications filed in Japan, one of which was filed prior to the U.S. filing date of the Ma et al. application. Applicants have filed a certified copy of the foreign priority application on 8/17/2018 in the parent application and thus overcoming any potential rejection of the instant claims over Ma et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767